Citation Nr: 0817902	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  00-02 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1957.  He also had subsequent reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This matter was 
remanded in June 2004 and November 2006 for further 
development.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in January 2004.  A transcript 
of the hearing is associated with the veteran's claims 
folder. 


FINDINGS OF FACT

1.  A cervical spine disability was not manifested during the 
veteran's active duty service and is not otherwise related to 
such service.   

2.  Current cervical spine disability is not causally related 
to any injury suffered during reserve service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the veteran's active duty service or service in the 
reserves, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
November 2005, January 2006, February 2006, and December 2007 
supplemental statements of the case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in August 1998 and October 2000, 
obtained a medical opinion as to the etiology of the 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With regard to the veteran's period of active duty service 
from October 1953 to September 1957, service medical records 
do not document any cervical spine complaints or 
abnormalities; his spine was clinically evaluated as normal 
on separation examination in September 1957.  The Board finds 
no evidence suggesting any nexus between the veteran's 
current cervical spine disorder and his period of active duty 
service, and the veteran does not appear to contend 
otherwise.  Rather, the veteran asserts that his cervical 
spine disorder is related to a 1981 injury during a sandstorm 
while participating in a training operation referred to as 
Border Star.

In January 2004, the veteran testified that he sustained 
injuries to his cervical spine while on reserve duty in 1981, 
and that he received treatment within a couple weeks.   
National Guard records have been obtained and appear to 
confirm that the veteran was on an annual tour from March 9, 
1981, to March 20, 1981.  However, there do not appear to be 
any treatment records for an injury in March 1981.  The 
veteran reported seeking treatment from his family doctor 
with two weeks of the injury during Border Star.  The veteran 
also testified he was involved in a motor vehicle accident 
within that general time frame.  He was driving a full size 
Greyhound bus when, according to the veteran's 
representative, "some lady in a little compact car rear-
ended it."  The veteran later testified that he was "going 
about five miles an hour when whatever kind of car it was hit 
the back-end of the bus.  It didn't wake up the passengers."  

The Board notes that when the veteran was asked if there were 
any treatment records within a couple of weeks after his 
alleged in-service injury, the veteran's representative cited 
a May 1981 receipt in which the veteran was diagnosed with a 
cervical myofascial strain.  The May 1981 receipt is, in 
fact, a health insurance claim form that states that the 
veteran's "illness (first symptom) or injury (accident)" 
occurred on May 8, 1981; and that he first sought treatment 
on June 24, 1981.  Moreover, the veteran stated that he had 
never had the same or similar symptoms in the past.  The 
Board notes that a Republic National Life Insurance Company 
statement (signed by the veteran) states that the 
aforementioned rear end collision took place on May 8, 1981.  
Moreover, of record is an October 1998 statement from the 
veteran regarding a Social Security disability claim in which 
he stated that "An 18 wheel tank truck rear-ended my bus 
hard enough to push my fully loaded bus 12 feet - even while 
the brakes were locked!"  [Emphasis in original].  He 
further stated that "this injury was a major contributing 
factor in my early retirement in 1983 and my present 
disability status."  

The veteran's service medical records reflect that he 
underwent an examination in July 1982 (after both the May 
1981 motor vehicle accident and the alleged in-service 
injury).  Examination of the spine was normal.  Moreover, the 
veteran completed a Report of Medical History in July 1982, 
in which he stated that his present health was "excellent."  
He also stated, by checked box, that he never had any 
recurrent back pain; arthritis; or bone, joint, or other 
deformity.  

In January 1998, the veteran was examined by Dr. F.L.M. of 
the American Regional Health Center.  When he gave his 
history of present illness, he stated that his main complaint 
was constant pain/stiffness in his cervical spine.  He stated 
that he was told in 1981 that he had degenerative arthritis 
of the cervical spine following an automobile accident.  The 
Board notes that the examination report does not contain any 
mention of an alleged injury in service.  Dr. F.L.M. stated 
that the veteran had radiographic evidence of severe 
degenerative arthritis of the spine, which probably causes 
chronic pain; but it is not incapacitating.  

The veteran underwent a VA examination in August 1998.  He 
gave a history of a right fibula fracture, heel spurs, a low 
back strain, and cervical spine pain.  The examination report 
contains no mention of an in service injury sustained in 
1981.  Regarding his cervical spine pain, he stated that the 
initial onset was 1981 or 1982.  He stated that films were 
obtained in Austin, Texas, which showed cervical spine spurs 
and degenerative disk disease.  After a thorough examination, 
the veteran was diagnosed with cervical spine degenerative 
disk disease, degenerative joint disease and probable 
congential canal stenosis.  

An August 1998 MRI of the cervical spine revealed spondylosis 
with a small left sided bulge at 3-4; a large right sided 
bulge at L4-5; and an even larger one at 5-6 on the right 
side.  

The evidence also includes a September 2000 correspondence 
from Dr. J.H.G. that reads in toto: "I have examined [the 
veteran] in my office in the past and he has been under my 
care.  In my opinion [the veteran's] degenerative cervical 
and spinal injuries are in all probability directly related 
to his injuries occurred in the line of duty at Exercise 
Border Star in 1981."  

The veteran underwent a VA examination in October 2000.  The 
examiner reviewed the veteran's claims file.  The veteran 
stated that his cervical spine disability dated back to 1981, 
when he was involved in a service exercise called Border Star 
81 at a desert missile test range.  The veteran stated that a 
sandstorm blew in; and there were high winds for two days.  
He was called to pack down tents and stand barrels of oil in 
an upright position.  He stated that it took two days to dig 
out of the sandstorm.  He didn't indicate a specific injury; 
and stated that he initially did not seek treatment.  He 
sought treatment in May 1981.  He believes that his neck, 
shoulder, and joint injuries were caused by two days and 
nights of extreme stress and strain of heavy barrel lifting 
and rope and strap pulling and tightening.  He further 
claimed that his disability was not discovered until an 
automobile accident in the spring of 1982.  After a thorough 
examination, the examiner diagnosed the veteran with 
degenerative joint disease of the cervical spine.  He stated 
that "there is felt to be no relationship between the 
claimant's claimed cervical spine strain of 1981 and the 
claimant's present cervical spine condition...This is 
definitely on a  more than probable than not medical basis.  
It should be noted that the two days of vigorous activity do 
not and did not cause resultant degenerative joint disease of 
the cervical spine.  Degenerative joint disease of the 
cervical spine may, indeed, be caused by repetitive types of 
activities but repetitive means more than two days of 
activity.  Two days of repetitive activity or hard work does 
not cause degenerative joint disease of the cervical spine.  
There is also no evidence of which could be the cause of the 
claimant's degenerative joint disease of the cervical spine.  
Degenerative joint disease of the cervical spine is felt to 
be more a result of the claimant's 25 years of bus driving as 
opposed to two days of vigorous activity in the military."  

The veteran also submitted a statement from a fellow soldier 
(B.T.) in which he describes the purpose of Border Star '81.  
The statement makes no mention of an injury sustained by the 
veteran.  

The Board acknowledges the veteran's reserve duty service, 
including an annual tour from March 9, 1981, to March 20, 
1981, and the Board has no reason to doubt that there was a 
sandstorm during that period; a statement from a fellow 
service person is of record in support of this incident.  
However, there are no records that reflect an accident or 
injury incurred during that time.  Moreover, the veteran has 
contended on the one hand, that he sought treatment a couple 
weeks after this annual tour.  On the other hand, he has 
claimed that he did not seek medical treatment until May 
1981.  Further, the medical evidence of record shows that he 
was involved in a motor vehicle accident on May 8, 1981.  The 
Board also notes that the veteran has given differing reports 
regarding the severity of the accident in the course of 
claiming Social Security benefits and VA benefits.  His Board 
testimony suggested that the motor vehicle accident was a 
minor one in which his Greyhound bus was rear ended by a 
compact car; and that the passengers of the bus didn't even 
wake up.  His assertions in October 1998 were that an "18 
wheel tank truck rear-ended my bus hard enough to push my 
fully loaded bus 12 feet - even while the brakes were 
locked!"  The Board finds the veteran's credibility to be 
diminished in view of these differing accounts.

The Board acknowledges the September 2000 medical opinion of 
Dr. J.H.G. that the veteran's current disability is related 
to his alleged in-service injuries in 1981.  However, the 
Board notes that the opinion appears to be based on the 
history provided to him by the veteran.  A medical diagnosis 
is only as credible as the history on which it was based.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [a diagnosis "can be no better 
than the facts alleged by the appellant."].  Apart from 
evidence that the examiner's assessment was made on the basis 
of primarily the veteran's account, the facts underlying the 
assessment are not substantiated by the record, as service 
medical records do not show that an injury was incurred at 
all.  They also reflect that in July 1982, there were no 
residuals of an alleged in-service injury.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005)  (It is error to 
reject a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran).  
Moreover, Dr. J.H.G. failed to describe the injuries that 
occurred in the line of duty; he failed to provide any 
rationale for his opinion; he did not indicate that he had 
reviewed the veteran's claims file.   

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the October 2000 VA medical opinion over the 
opinion of Dr. J.H.G. in this case.

The Board notes that unlike Dr. J.H.G., who provided only a 
two-sentence correspondence, the October 2000 examiner 
provided a thorough report.  In it, he stated that he had 
reviewed the veteran's claims file; he summarized the 
veteran's reported history as well as the evidence in the 
claims file; he provided a thorough examination and laid out 
all the findings; and he provided a detailed rationale for 
his opinion.  Dr. J.H.G.'s correspondence failed to do any of 
these things.  As such, the Board finds that the opinion of 
the October 2000 VA examiner is entitled to greater weight.   

In sum, the Board finds that the veteran's current cervical 
spine disability is not causally related to any injury 
suffered during his reserve service. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a cervical spine disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


